Title: Virginia Delegates to Thomas Jefferson, [ca. 3 June] 1781
From: Virginia Delegates
To: Jefferson, Thomas

 

D’r S’r,
[ca. 3 June 1781]
… The delegates have done all they could to hasten Wayne as well as to forward other assistance to our State foreseeing what occasion you would have for aid but could only get the Pen[nsy]lvanians under March very lately and a Resolution a few days past to send forward some Militia from this State and our Neighbour Maryland. Your situation no doubt you have occasionally communicated to the Comr. in Chief and must refer you to him for such consolation as he has in prospect. The Delegates endeavours to second your efforts in that quarter have not been wanting and we have no doubt the General will do all in his Power.
[P.S.] 7 Battalions of Milita-Infantry in the whole and 1 Do Horse.…
